PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 28, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
The Commission has remanded the matter for further consideration with reference to transportation costs. When the Industrial Judge resumes consideration on remand, his attention is directed to the requirements of Lee Engineering & Construction Co. v. Fellows, 209 So.2d 454 (Fla.1968).
The petition for certiorari is denied and respondent employee is allowed an attorney’s fee in the amount of $250.00.
It is so ordered.
CALDWELL, C. J., and ROBERTS, THORNAL, ERVIN and ADAMS, JJ-, concur.